Exhibit 10.1

AMENDMENT NO. 1
to the
SECOND AMENDED AND RESTATED WAREHOUSE LOAN AGREEMENT

This AMENDMENT NO. 1, dated as of February 4, 2011 (this “Amendment”), to the
SECOND AMENDED AND RESTATED WAREHOUSE LOAN AGREEMENT, dated as of May 29, 2009
(the “Loan Agreement”), is entered into by and among TRINITY INDUSTRIES LEASING
COMPANY, a Delaware corporation (the “Manager”), TRINITY RAIL LEASING WAREHOUSE
TRUST (formerly known as Trinity Rail Leasing Trust II), a Delaware statutory
trust (the “Borrower”), the banks and other lending institutions from time to
time party to the Loan Agreement (each a “Lender” and, collectively, the
“Lenders”), CREDIT SUISSE AG, NEW YORK BRANCH (formerly known as Credit Suisse
First Boston, New York Branch), as Agent for the Lenders (the “Agent”), and
WILMINGTON TRUST COMPANY, in its capacity as Collateral Agent and Depositary
(the “Collateral Agent”). Capitalized terms used but not defined herein have the
meaning set forth in the Loan Agreement.

RECITALS:

WHEREAS, the parties hereto entered into a Warehouse Loan Agreement, dated as of
June 27, 2002, which was amended and restated pursuant to the Amended and
Restated Loan Agreement, dated as of August 7, 2007, which was subsequently
amended and restated by the Loan Agreement; and

WHEREAS, the parties hereto desire to amend the Loan Agreement as set forth
herein.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

ARTICLE 1
AMENDMENTS

SECTION 1.1 Section 1.01 of the Loan Agreement is hereby amended by:

(a) deleting the words “the Maximum Advance Rate” in the definition of “Adjusted
Facility Amount” and inserting the number “0.75” in lieu thereof;

(b) deleting the number “225” in the definition of “Alternative Rate” and
inserting the number “175” in lieu thereof;

(c) replacing the existing definition of “Credit Exposure” with the following:

“‘Credit Exposure’, as applied to each Lender, means (i) in the case of a
Committed Lender at any time prior to the termination of the Commitments, the
difference of (A) the Commitment Percentage of such Lender multiplied by the
Committed Amount less (B) the aggregate principal amount of all outstanding
Loans funded by a Conduit Lender on behalf of such Committed Lender, and (ii) in
the case of a Conduit Lender and in the case of a Committed Lender at any time
after the termination of the Commitments, the aggregate principal balance of the
outstanding Loans of such Lender.”

(d) deleting the word “five” in clause (iv) of the definition of “Eligible
Railcar” and inserting the word “seven” in lieu thereof;

(e) replacing the existing clause (v) of the definition of “Eligible Railcar”
with the following:

“(v) a Railcar other than a Railcar with an age from its date of manufacture
equal to or greater than 25 years.”

(f) inserting the following clauses (xvi) and (xvii) immediately after the
existing clause (xv) and immediately prior to the existing clause (xvi) in the
definition of “Excluded Assets Amount” (and renumbering the existing clause
(xvi) accordingly):

“(xvi) the amount by which (x) the Aggregate FMV of all Eligible Railcars with
an age from their respective date of manufacture equal to or greater than
20 years exceeds (y) 3.5% of the Adjusted Facility Amount; plus

(xvii) the amount by which (x) the Aggregate FMV of all Eligible Railcars with
an age from their respective date of manufacture equal to or greater than
10 years exceeds (y) 15.0% of the Adjusted Facility Amount; plus”

(g) deleting the number “250” in the definition of “Facility Margin” and
inserting the number “200” in lieu thereof;

(h) inserting the following definition of “Final Interim Repayment”:

“‘Final Interim Repayment’ has the meaning set forth in Section 2.06.”

(i) inserting the following definition of “Interim Repayment”:

“‘Interim Repayment’ means any Preliminary Interim Repayment or the Final
Interim Repayment.”

(j) deleting the words “the 30th anniversary of the Amendment Closing Date” in
the definition of “Legal Final Maturity Date” and inserting the words
“February 4, 2041” in lieu thereof;

(k) inserting the following definition of “Majority Lenders”:

“‘Majority Lenders’ means, collectively, Lenders whose aggregate Credit Exposure
constitutes more than 50% of the Credit Exposure of all Lenders at such time.”

(l) deleting the existing definition of “Maximum Advance Rate” in its entirety
and replacing it with the following definition:

“‘Maximum Advance Rate’ means, with respect to any Portfolio Railcar with an age
from its date of manufacture equal to or greater than 10 years as of any
Calculation Date, 60.00%, and with respect to any other Portfolio Railcar,
75.00%;

(m) inserting the following definition of “Preliminary Interim Repayment”:

“‘Preliminary Interim Repayment’ has the meaning set forth in Section 2.06.”

(n) deleting the existing definition of “Required Lenders” in its entirety and
replacing it with the following definition:

“‘Required Lenders’ means, collectively, Lenders whose aggregate Credit Exposure
constitutes more than 66-2/3% of the Credit Exposure of all Lenders at such
time.”; and

(o) deleting the words “February 15, 2011” in the definition of “Revolving
Termination Date” and inserting the words “February 4, 2013” in lieu thereof.

SECTION 1.2 Section 2.06 of the Loan Agreement is hereby deleted in its entirety
and replaced with the following:

“Repayment and Maturity of Loans. On each of the first two Scheduled Payment
Dates, the Borrower shall repay to the Collection Account a principal amount of
the Loans equal to the excess (if any) of (x) the aggregate principal amount of
the Loans outstanding as of such Scheduled Payment Date minus (y) the Permitted
Interim Outstanding Principal Amount applicable to such Scheduled Payment Date
(either such amount, a ‘Preliminary Interim Repayment’). On the third Scheduled
Payment Date, the Borrower shall repay to the Collection Account, and there
shall become due and payable, the remainder of the aggregate outstanding
principal amount of the Loans and all accrued interest thereon (including all
Aggregate Default Interest and all accrued interest thereon) (such amount, the
‘Final Interim Repayment’), and the Loans of each Lender shall be ratably
repaid. In the event that any Interim Repayment is not paid when due, the Agent
may, with the prior written consent of each Lender (which such consent shall be
in the sole discretion of each such Lender) extend any such payment date on
terms satisfactory to such Lenders (in their sole discretion); provided that,
any such extension shall not extend any such payment beyond the Legal Final
Maturity Date.”

SECTION 1.3 Section 2.07 of the Loan Agreement is hereby amended by inserting
the following clause (b)(vii) immediately after the existing clause (b)(vi):

“(vii) If any Interim Repayment shall not have been paid when due, the Agent (at
the written request of the Majority Lenders) shall direct the Borrower (at any
time on or after the date when such amount was due) to (and upon receipt of such
direction the Borrower shall or shall cause the Manager to) sell all or any part
of the Collateral in the amount and in the manner specified by the Agent, and
upon any such sale the Borrower shall prepay a portion of the principal amount
of the outstanding Loans in an aggregate amount equal to the Net Cash Proceeds
for each Railcar so sold. For the avoidance of doubt, the failure of the Agent
or the Lenders to give or make any such direction or request, as applicable, on
the date that any Interim Repayment was not paid when due shall not waive their
respective rights to give such direction at any future time that such amount
continues to be unpaid.”

SECTION 1.4 Section 7.05 of the Loan Agreement is hereby amended by inserting
the words “or Section 2.07(b)(v), as applicable,” immediately after the words
“Section 2.07(b)(iv)” and immediately before the words “shall have or
simultaneously therewith” in clause (iii).

SECTION 1.5 Section 9.01 of the Loan Agreement is hereby amended by:

(a) inserting the words “any principal constituting part of an Interim Repayment
due before but not on or after the Legal Final Maturity Date or” immediately
after the words “other than” and immediately before the words “payments of
principal” in clause (a)(i)(B);

(b) inserting the words “(other than failure to pay any principal constituting
part of an Interim Repayment due before but not on or after the Legal Final
Maturity Date)” immediately after the words “shall occur” and immediately before
the words “, which default shall continue” in clause (a)(ii); and

(c) inserting the following clause “(n)” immediately after the existing clause
“(m)”:

“(n) Required Asset Disposition. The Borrower shall fail to make (or cause to be
made) any Asset Disposition required under Section 2.07(b)(vii) within six
months of receiving direction from the Agent to make any such Asset Disposition,
in each case in accordance with the terms set forth in such direction.”

SECTION 1.6 Section 2.09 of the Loan Agreement is hereby amended by deleting the
number “100” in the first sentence and inserting the number “75” in lieu
thereof.

SECTION 1.7 Section 11.03 of the Loan Agreement is hereby amended by deleting
the existing clause (a) and replacing it with the following:

“(a) in the case of this Agreement, upon the Agent (x) requesting from each
Rating Agency (if any) a determination whether, as a result of any such
amendment (except for changes to the definition of “Committed Amount,”
“Scheduled Payment Date” or the dates on which any Interim Repayment is due
pursuant to Section 2.06, or other changes or agreements in respect of the
subject matter herein which are, in the judgment of the Agent, ministerial or
address mechanical matters not raising any substantive credit-related concerns,
including in respect of such repayment and release matters associated with Asset
Dispositions under Section 7.05), it would cause the rating of the Notes to be
reduced or withdrawn, and providing notice of such determination to the Borrower
and each of the Lenders or (y) giving written notice to each Rating Agency (if
any) of any such amendment (except for changes to the definition of “Committed
Amount,” “Scheduled Payment Date” or the dates on which any Interim Repayment is
due pursuant to Section 2.06, or other changes or agreements in respect of the
subject matter herein which are, in the judgment of the Agent, ministerial or
address mechanical matters not raising any substantive credit-related concerns,
including in respect of such repayment and release matters associated with Asset
Dispositions under Section 7.05) at least ten days prior to the effective date
with respect thereto and, prior to the expiration of such ten day period, no
such Rating Agency shall have issued any written notice that such amendment
would cause the rating of the Notes to be reduced or withdrawn, and”

ARTICLE 2
CONDITIONS

SECTION 2.1 Conditions to Effectiveness. This Amendment shall become effective
on the date on which the Agent has received:

(a) signature pages to this Amendment duly executed by each party hereto
(including each Lender);

(b) a copy of the Organizational Documents of each Facility Party, certified as
of a recent date by the Secretary of State of its state of organization, to the
extent such documents have been amended, supplemented or modified since May 29,
2009;

(c) a certificate as to the good standing of each Facility Party from such
Secretary of State, as of a recent date;

(d) a certificate of the Secretary or Assistant Secretary of each Facility
Party, dated as of the date of this Amendment, and certifying (A) that the
certificate or articles of incorporation or other Organizational Documents, as
applicable, of such Person have not been amended either since the date of the
last amendment thereto shown on the related certificate furnished pursuant to
clause (b) above or since May 29, 2009, if no certificate is required to be
furnished pursuant to clause (b) above; (B) that attached thereto is a true and
complete copy of the agreement of limited partnership, operating agreement or
by-laws of such Person, as in effect on the date of this Amendment (or a
certification that such documents have not been amended, supplemented, or
otherwise modified since May 29, 2009) and in effect at all times since a date
prior to the date of the resolutions described in clause (C) below, (C) that
attached thereto is a true and complete copy of resolutions duly adopted by the
board of directors or other governing body of such Person, authorizing the
execution, delivery and performance of this Amendment to which it is to be a
party, and that such resolutions have not been modified, rescinded or amended
and are in full force and effect; and (D) as to the incumbency and specimen
signature of each officer executing this Amendment or any other document
delivered in connection herewith or therewith on behalf of the such Person;

(e) a certificate of another officer as to the incumbency and specimen signature
of the Secretary or Assistant Secretary executing the certificate pursuant to
clause (d) above;

(f) a favorable written opinion of in-house counsel to each Facility Party,
addressed to the Agent and each Lender, dated as of the date of this Amendment,
in form and substance satisfactory to the Agent;

(g) a favorable written opinion of Kaye Scholer LLP, counsel to each Facility
Party, addressed to the Agent and each Lender, dated as of the date of this
Amendment, in form and substance satisfactory to the Agent;

(h) evidence that all costs, fees and expenses due to the Agent and the Lenders
on or before the date of this Amendment shall have been paid, in each case to
the extent invoiced or otherwise notified to the Borrower in writing; and

(i) such other documents as the Agent or Mayer Brown LLP, counsel for the Agent,
may reasonably request.

ARTICLE 3
MISCELLANEOUS

SECTION 3.1 Waiver. The obligations of the Agent under Section 11.03(a) of the
Loan Agreement shall be satisfied to the extent such obligations are performed
in accordance with Section 11.03(a) of the Loan Agreement as modified hereby,
and each of the parties, by its execution of this Amendment, waives any rights
it may otherwise have pursuant to Section 11.03(a) of the Loan Agreement.

SECTION 3.2 Amendment of Sale Agreement. By its execution of this Amendment, the
Agent and each of the Lenders consents to the amendment of the Sale Agreement
substantially in the form set forth on Exhibit A hereto.

SECTION 3.3 Direction. The Agent hereby requests and directs the Collateral
Agent to execute and deliver this Amendment, and hereby certifies and confirms
to the Collateral Agent that the execution and delivery of this Amendment by the
Collateral Agent is authorized and permitted by the Security Agreement and the
other Loan Documents.

SECTION 3.4 Representations and Warranties. Each Facility Party represents and
warrants that its respective representations and warranties set forth in
Article V of the Loan Agreement are true and correct on and as of the date of
this Amendment as though made on and as of such date, except to the extent that
such representations and warranties expressly relate to an earlier date.

SECTION 3.5 Effect of Amendment. This Amendment shall constitute a “Loan
Document” within the meaning of the Loan Agreement. All provisions of the Loan
Agreement, as expressly amended and modified by this Amendment, shall remain in
full force and effect. After this Amendment becomes effective, all references in
the Loan Agreement (or in any other Transaction Document) to the Loan Agreement
shall be deemed to be references to the Loan Agreement as amended hereby.

SECTION 3.6 Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
when so executed shall be deemed to be an original and all of which when taken
together shall constitute but one and the same instrument. Delivery of an
executed counterpart of a signature page to this Amendment by facsimile shall be
effective as delivery of a manually executed counterpart of this Amendment.

SECTION 3.7 Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York.

SECTION 3.8 Section Headings. The various headings of this Amendment are
included for convenience only and shall not affect the meaning or interpretation
of this Amendment, the Loan Agreement or any provision hereof or thereof.

[Signature Pages Follow]

1

IN WITNESS WHEREOF, the parties have executed this Amendment on the date first
written above.



      TRINITY INDUSTRIES LEASING COMPANY



      By: /s/ C. Lance Davis



    Name: C. Lance Davis
Title: Vice President

TRINITY RAIL LEASING WAREHOUSE TRUST (formerly known as Trinity Rail Leasing
Trust II)



      By: /s/ C. Lance Davis



    Name: C. Lance Davis
Title: Vice President

2





WILMINGTON TRUST COMPANY,
as Collateral Agent and Depositary



      By: /s/ Robert P. Hines, Jr.



    Name: Robert P. Hines, Jr.
Title: Assistant Vice President
By: /s/ Robert P. Hines, Jr.
Name: Robert P. Hines, Jr.
Title: Assistant Vice President

3





CREDIT SUISSE AG, NEW YORK BRANCH (formerly known as Credit Suisse, New York
Branch), as Agent and as a Committed Lender



      By: /s/ Robert W. Conner



    Name: Robert W. Conner
Title: Director



      By: /s/ Maureen Coen



    Name: Maureen Coen
Title: Managing Director

4





ALPINE SECURITIZATION CORP.,
as a Conduit Lender

By Credit Suisse AG, New York Branch, as its administrative agent



      By: /s/ Robert W. Conner



    Name: Robert W. Conner
Title: Director



      By: /s/ Maureen Coen



    Name: Maureen Coen
Title: Managing Director

5





COÖPERATIEVE CENTRALE RAIFFEISEN- BOERENLEENBANK B.A., “RABOBANK INTERNATIONAL”,
NEW YORK BRANCH,
as a Committed Lender



      By: /s/ Christopher Lew



    Name: Christopher Lew
Title: Vice President



      By: /s/ Brett Delfino



    Name: Brett Delfino
Title: Executive Director

6







      NIEUW AMSTERDAM RECEIVABLES CORPORATION,

as a Conduit Lender



      By: /s/ Damian Perez



    Name: Damian Perez
Title: Vice President

7





GRESHAM RECEIVABLES (No. 3) Limited,
as a Committed Lender and a Conduit Lender



      By: /s/ S.M. Hollywood



    Name: S.M. Hollywood
Title: Director

8





CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK (formerly known as Calyon New York
Branch), as a Committed Lender



      By: /s/ Priya Vrat



    Name: Priya Vrat
Title: Director



      By: /s/ Brian Bolotin



    Name: Brian Bolotin
Title: Managing Director

9





WELLS FARGO CAPITAL FINANCE, LLC (formerly known as Wells Fargo Foothill, LLC),
as a Committed Lender



      By: /s/ Edward Chang



    Name: Edward Chang
Title: VP



      By: /s/ Ginger Brown



    Name: Ginger Brown
Title: SVP

10





EXHIBIT A

FORM OF AMENDMENT TO SALE AGREEMENT
AMENDMENT NO. 1
to the
SECOND AMENDED AND RESTATED
ASSET CONTRIBUTION AND PURCHASE AGREEMENT

This AMENDMENT NO. 1, dated as of February 4, 2011 (this “Amendment”), to the
SECOND AMENDED AND RESTATED ASSET CONTRIBUTION AND PURCHASE AGREEMENT, dated as
of May 29, 2009 (the “Sale Agreement”), is entered into between TRINITY
INDUSTRIES LEASING COMPANY, a Delaware corporation (“Trinity”), and TRINITY RAIL
LEASING WAREHOUSE TRUST (formerly known as Trinity Rail Leasing Trust II), a
Delaware statutory trust (the “Company”).

RECITALS:

WHEREAS, the Company and Trinity are parties to the Second Amended and Restated
Warehouse Loan Agreement, dated as of May 29, 2009 (the “Loan Agreement”), by
and among Trinity, the Company, the banks and other lending institutions from
time to time party to the Loan Agreement, Credit Suisse AG, New York Branch and
Wilmington Trust Company.

WHEREAS, the parties have entered into an Amendment No. 1 (the “WLA Amendment”),
dated on or about the date of this Amendment, to the Loan Agreement.

WHEREAS, the parties desire to amend the Sale Agreement as set forth herein.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

ARTICLE 1
AMENDMENTS

SECTION 3.9 Section 3.17 of the Sale Agreement is hereby amended by:

(a) inserting the words “or acquired” after the word “originated” in clause
(o) thereof; and

(b) inserting the words “, unless otherwise noted in the Funding Package
pursuant to which such Lease becomes a Portfolio Lease and approved by the
Agent” after the words “Loan Agreement” in clause (w) thereof.

SECTION 3.10 Section 3.12 of the Sale Agreement is hereby amended by deleting
the number “5” in clause (I) and inserting the number “7” in lieu thereof.

ARTICLE 2
CONDITIONS

SECTION 3.11 Conditions to Effectiveness. This Amendment shall become effective
on the date on which the Agent has received:

(a) signature pages to this Amendment duly executed by each party hereto;

(b) a duly executed copy of the WLA Amendment evidencing the approval by the
Agent (acting at the direction of the Required Lenders) of this Amendment;

(c) a favorable written opinion of in-house counsel to each Facility Party,
addressed to the Agent and each Lender, dated on or about the date of this
Amendment, in form and substance satisfactory to the Agent;

(d) a favorable written opinion of Kaye Scholer LLP, counsel to each Facility
Party, addressed to the Agent and each Lender, dated on or about the date of
this Amendment, in form and substance satisfactory to the Agent; and

(e) such other documents as the Agent or Mayer Brown LLP, counsel for the Agent,
may reasonably request.

ARTICLE 3
MISCELLANEOUS

SECTION 3.12 Representations and Warranties. Trinity represents and warrants
that its respective representations and warranties set forth in Article III of
the Sale Agreement are true and correct on and as of the date of this Amendment
as though made on and as of such date, except to the extent that such
representations and warranties expressly relate to an earlier date.

SECTION 3.13 Effect of Amendment. All provisions of the Sale Agreement, as
expressly amended and modified by this Amendment, shall remain in full force and
effect. After this Amendment becomes effective, all references in the Sale
Agreement (or in any other Transaction Document) to the Sale Agreement shall be
deemed to be references to the Sale Agreement as amended hereby.

SECTION 3.14 Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
when so executed shall be deemed to be an original and all of which when taken
together shall constitute but one and the same instrument. Delivery of an
executed counterpart of a signature page to this Amendment by facsimile shall be
effective as delivery of a manually executed counterpart of this Amendment.

SECTION 3.15 Governing Law. This Amendment shall be governed by, and construed
in accordance with, the internal laws of the State of New York.

SECTION 3.16 Section Headings. The various headings of this Amendment are
included for convenience only and shall not affect the meaning or interpretation
of this Amendment, the Sale Agreement or any provision hereof or thereof.

[Signature Pages Follow]

11

IN WITNESS WHEREOF, the parties have executed this Amendment on the date first
written above.



      TRINITY INDUSTRIES LEASING COMPANY



      By:

Name:
Title:

TRINITY RAIL LEASING WAREHOUSE TRUST (formerly known as Trinity Rail Leasing
Trust II)



      By:

Name:
Title:

12